ON APPLICATION FOR REHEARING.
MAYFIELD, J.-
We were in error in holding that count 1 of the complaint was sufficient, and not subject to demurrer. We failed on the original hearing to observe that the count omitted the word negligent; and as it did not attempt to state any facts to show negligence it was, of course, insufficient as a negligence count, and there is no attempt to declare ex contractu, but only ex delicto.
The count follows the stereotyped pleading of similar counts often held sufficient by us, with the exception that it omits the important word, “negligence.”
It is true that in many, if not in most, cases where a passenger shows that he was injured while being carried as a passenger, the burden of proof is on the carrier to acquit itself of negligence ; but this is not true in all cases, and as pleadings must be construed most strongly against the pleader we must construe the count against the plaintiff when no negligence is alleged either generally or specifically, and no facts are alleged which show negligence. The authorities are so numerous and uniform as to these propositions that we deem it unnecessary to cite them.
It therefore results that the trial court erred in overruling the demurrer to count 1, the count on which the trial was had the verdict rendered.
The judgment of affirmance is set aside, and one of reversal will be entered.
Reversed and remanded.
RESPONSE TO APPELLEE'S APPLICATION FOR REHEARING.
If the complaint in this .case stated a cause of action, and could therefore be made to support the judgment on the issues made by the pleadings, and it was then made to appear affirmatively that the errors as to rulings on pleadings were cured by instructions, then the cases cited by movant would be apt and authorita*449tive; but they are not apt where the sole count on which the trial was had is so defective as not to state a cause of action. Even if no demurrers were interposed, there, of course, is.no record to support the judgment; and this defect cannot be cured by instructions, or any other matter not of record proper. In this case, however, the fatal defect was pointed out by demurrer, and the count was held sufficient; and as it alleges no negligence or actionable wrong on the part of the defendant, or of its agents or servants, and the attempted action was clearly ex delicto and not ex contractu, there was shown, of course, no cause of action and none was required to be proven. Proof without allegation, in such cases, is as impotent as allegation without proof.
Anderson, C. J., and Somerville and Thomas, JJ., concur.